DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shaft sleeve, mechanical seal carrier and seal cover in claims 30- 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 30, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakakura (U.S. PG Pub # 20190154156).

Regarding claim 13, Sakakura discloses a shaft seal arrangement (fig 1 and fig 2), comprising:

a mechanical seal (stationary ring 4 and rotary ring 6);

a secondary seal having at least one axially-displaceable O-ring (5);



wherein the carbon layer is in contact with the at least one axially-displaceable O- ring (14a in contact with 5).

Regarding claim 14, Sakakura discloses the shaft seal arrangement, wherein the carbon layer is an amorphous carbon layer (amorphous carbon or diamond layer 14a, abstract).

Regarding claim 30, Sakakura discloses the shaft seal arrangement, wherein the seal element is a shaft sleeve (intended use, seal element can be a shaft sleeve).

Regarding claim 31, Sakakura discloses the shaft seal arrangement, wherein the seal element is as a mechanical seal carrier (intended use, seal element can be a mechanical seal carrier).

Regarding claim 32, Sakakura discloses the shaft seal arrangement, wherein the seal element is a seal cover  (intended use, seal element can be a seal cover). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura in view of Gruen (U.S. Patent # 5989511) .

Regarding claim 15, Sakakura discloses the shaft seal arrangement.
Sakakura does not disclose wherein the carbon layer is a tetrahedral hydrogen-free amorphous carbon layer.
However, Gruen teaches wherein the carbon layer is a tetrahedral hydrogen-free amorphous carbon layer (Col 1, Lines 37 – 41).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the carbon layer of Sakakura to be hydrogen-free amorphous carbon layer as in Gruen to provide strong adhesion, smooth surface finish and high thermal stability (Gruen Col 1, Lines 33 – 37).

Regarding claim 16, the combination of Sakakura and Gruen discloses the shaft seal arrangement, wherein the carbon layer is an applied coating (Sakakura 14a is applied).

Claims 17 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura in view of Gruen and in further view of Haas (U.S. Patent # 20150345642).

Regarding claim 17, the combination of Sakakura  and Gruen discloses the shaft seal arrangement.
Sakakura does not disclose wherein the coating has an adhesion promoter layer.
However, Haas teaches wherein the coating has an adhesion promoter layer (22, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the carbon layer of Sakakura with the adhesion promoter layer of Haas to provide strong adhesion of the carbon layer to the substrate and provide conformity to the substrate (Haas Para 0025).


Regarding claim 18, the combination of Sakakura, Gruen and Haas discloses the shaft seal arrangement, wherein the adhesion promoter layer includes chromium (Haas 22 has Chromium , Para 0024).
The combination of Sakakura, Gruen and Haas does not disclose wherein the adhesion promoter layer includes more than 30% by weight of chromium.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the weight of Chromium limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and corrosion resistance.


Regarding claim 19, the combination of Sakakura, Gruen and Haas discloses the shaft seal arrangement, wherein the adhesion promoter layer includes  chromium (Haas 22 has Chromium , Para 0024).
The combination of Sakakura, Gruen and Haas does not disclose wherein the adhesion promoter layer includes more than 60% by weight of chromium.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the weight of Chromium limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 


Regarding claim 20, the combination of Sakakura, Gruen and Haas discloses the shaft seal arrangement, wherein the adhesion promoter layer includes chromium (Haas 22 has Chromium , Para 0024).
The combination of Sakakura, Gruen and Haas does not disclose wherein the adhesion promoter layer includes more than 90% by weight of chromium.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the weight of Chromium limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and corrosion resistance.


Regarding claim 21, the combination of Sakakura, Gruen and Haas discloses the shaft seal arrangement, wherein a thickness of the adhesion promoter layer is more than 0.03 um and less than 0.21 um (Haas Para 0031- first layer thickness of 22 is 0.1 to 0.2 micrometers).

Regarding claim 22, the combination of Sakakura, Gruen and Haas discloses the shaft seal arrangement, with a thickness of the adhesion promoter layer (Haas Para 0031- first layer thickness of 22 is 0.1 to 0.2 micrometers).
The combination of Sakakura, Gruen and Haas does not disclose wherein a thickness of the adhesion promoter layer is more than 0.06 um and less than 0.09 um.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness of adhesion promoter layer limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.

Regarding claim 23, the combination of Sakakura, Gruen and Haas discloses the shaft seal arrangement, wherein a thickness of the adhesion promoter layer is more than 0.09 um and less than 0.15 um (Haas Para 0031- first layer thickness of 22 is 0.1 to 0.2 micrometers).

Claims 24 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura alone.

Regarding claim 24, Sakakura discloses the shaft seal arrangement.
Sakakura does not disclose wherein the hardness of the portion of the shaft sleeve having the carbon layer is more than 20 GPa, and less than 120 GPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the hardness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.


Regarding claim 25, Sakakura discloses the shaft seal arrangement.
Sakakura does not disclose wherein the hardness of the portion of the shaft sleeve having the carbon layer is more than 30 GPa, and less than 110 GPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the hardness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.


Regarding claim 26, Sakakura discloses the shaft seal arrangement.
Sakakura does not disclose wherein the hardness of the portion of the seal element having the carbon layer is more than 40 GPa, and less than 100 GPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the hardness limitation disclosed by Applicant, since it has been held that where the general 


Regarding claim 27, Sakakura discloses the shaft seal arrangement.
 Sakakura does not disclose wherein the thickness of the carbon layer is more than 0.3 um and less than 30 um.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.

Regarding claim 28, Sakakura discloses the shaft seal arrangement.
Sakakura does not disclose wherein the thickness of the carbon layer is more than 0.6 um and less than 25 um.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.

Regarding claim 29, Sakakura discloses the shaft seal arrangement .
Sakakura does not disclose wherein the thickness of the carbon layer is more than 0.9 um and less than 20 um.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to increase wear and resistance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675